Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7 and 11 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by McCown (US 4170952).
McCown discloses a membrane bonding structure for bonding membranes for formation of a sealing wall between a first surface and a second surface of a storage tank for storing liquefied gas (as shown in each of Fig. 2, 4, 5, 7 and 14 a corner or edge joint), the membrane bonding structure comprising: a planar portion panel disposed on each of the first surface (vertical surface as shown in Fig. 2, for example) and the second surface (horizontal surface as shown in Fig. 2) for thermal insulation of the storage tank (thermally insulated panel portions associated with foam insulation layers 14, 16 which extend in vertical and horizontal directions); a bonding panel disposed on a boundary between the first surface and the second surface together with the planar portion panel (bonding panel formed by angle 
	Re claim 2, the inner surface of the bonding panel is finished with a metallic material (high nickel steel members 70, 70’, 72 of high nickel steel angle assembly 68) which adjoin to the first and second membranes by a weld 91.
	Re claim 5, the bonding panel is disposed on the boundary between the first surface and the second surface (located at the corner or edge formed where the vertical panel is fixed to the horizontal panel) instead of the planar portion panel or by partially removing the planar portion panel (recesses 88, 88’ for plywood made in the thermal insulation layer 16) for thermal insulation of the storage tank.
	Re claim 6, Fig. 1 shows the interior of the storage tank.  The section lines 2-2 for cross section of Fig. 2 show the joint between front vertical wall and bottom horizontal wall.  There is an inclined wall between the bottom wall and the left side wall as shown in Fig. 1 and cross sections 4-4 and 6-6 are cross sections through the corner or edge located where the bottom and inclined wall meet.  There is no cross section shown where the front wall meets the inclined wall.  However, the angle between these walls is a 90 degree angle and the connection between these two wall would be identical to that shown where two 90 walls meet as shown in Fig. 2.  Therefore, the first surface is a front surface and the second surface is an inclined surface. 
Re claim 7, a hypotenuse portion (line) is formed between the front surface and the inclined surface.  The bonding panel is linearly arranged in plural on the hypotenuse portion (because the bonding panel forms two parallel lines extending with the edges of the bonding panel).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCown in view of Heo (US 2017/0158291) and Han et al. (US 2017/0159888) (Han).
McCown discloses plywood and high nickel steel materials for the bonding panel and fails to disclose the heat insulator interposed between a pair of plywood sheets and the high nickel steel being specifically Invar.  Heo teaches (1) that the corner portion of Fig. 1 has insulation attached as polyurethane packing 12 which extends outwardly and in support of the corner member 13 and (2) invar as a barrier material in paragraph [0005].  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add depth to the bonding panel at a corner such that the insulation extends outwardly to the same thickness as the planar panel to provide the bonding panel with its own insulation of equal R value.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the high nickel steel material to be invar as a readily .

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCown in view of Schlumberger (US 3150795).
Re claim 8, McCown discloses that the first and second membrane form a primary sealing layer of the storage tank to directly contact cryogenic liquefied gas but fail to disclose the corrugations.  Schlumberger teaches corrugations on the first and second membranes (bottom, side and front sheets 3 of Schlumberger).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the corrugations to allow for expansion and contraction due to thermal changes within the membranes.  The thermal stress resulting from expansion and contraction of the cryogenic liquefied gas would be absorbed by the metal of the membranes due to the increased surface area of a corrugated membrane as compared to a non-corrugated membrane.
Re claim 9, McCown discloses a connection membrane (steel trihedron corner member 114 as shown in Fig. 6) disposed where three walls or membranes meet and disposed at a corner interface between two bonding panels adjoining each other whereas the bonding panels extend along the edges where two membranes meet.  It would have been obvious to a person having ordinary skill in the art at .

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733